Citation Nr: 0120518	
Decision Date: 08/10/01    Archive Date: 08/14/01

DOCKET NO.  00-15 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder (including post-traumatic stress 
disorder (PTSD)).

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for an eye disorder.

5.  Evaluation in excess of 10 percent for tinea pedis and 
papular rash on both thighs.

6.  Evaluation in excess of 10 percent for chronic low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1987 to 
October 1991 and was awarded the Combat Action Ribbon for 
service during the Gulf War.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for tinea pedis and chronic low back pain 
and assigned initial 10 percent evaluations for each.  The RO 
also denied claims for service connection for anxiety 
disorder (claimed as sleeping, fatigue, forgetful, PTSD), 
chronic left knee pain, allergic rhinitis (claimed as nose 
running), eyes and loss of weight.  The veteran withdrew his 
claim for service connection for weight loss during his May 
2000 appearance before the RO.  See 38 C.F.R. § 20.204 
(2000); Tomlin v. Brown, 5 Vet. App. 355 (1993).  The Board 
has rephrased the issues listed on the title page to better 
reflect the contentions on appeal as well as the procedural 
status of the claims.  See Fenderson v. West, 12 Vet. App. 
119 (1999) (where an appeal stems from an initial rating, VA 
must frame and consider the issue as to whether separate or 
"staged" ratings may be assigned for any or all of the 
retroactive period from the effective date of the grant of 
service connection in addition to a prospective rating).


REMAND

The veteran's hearing testimony and statements of record 
reveals that he receives VA outpatient treatment in 
Tuscaloosa, Alabama.  The RO must obtain these VA clinical 
records prior to any further adjudication.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is obligated to obtain 
pertinent treatment records of medical records generated by 
its agency).  His statements of record also reveal that he 
has received private medical treatment for several of his 
claimed conditions, to include treatment by an orthopedic 
doctor, a worksite nurse and an eye physician.  The RO should 
request him to provide the name(s), date(s) and location(s) 
of all private medical care providers who have treated him 
for his claimed conditions since his discharge from service 
and associate those records with the claims folder.  
Furthermore, he testified that his orthopedic surgeon related 
his current knee disability to his in-service injury.  The RO 
should ask him to submit a direct opinion from his private 
orthopedic doctor regarding the etiology of his left knee 
disability.  See Sutton v. Brown, 9 Vet. App. 553, 570 (1996) 
(VA has a duty to inform a claimant to submit a direct 
statement from a physician who reportedly related a current 
disability to active service). 

In October 1998, the veteran was afforded VA PTSD examination 
which resulted in a diagnosis of anxiety disorder not 
otherwise specified with features of PTSD.  At that time, the 
examiner noted the following factors as etiologically 
significant psychosocial stressors: 

"Stress related to his strained relationship 
with his sons and several charges that have been 
against him over the last five years.  Also his 
past anxiety symptoms."

(emphasis added).  The examination report, however, is 
unclear as to whether the veteran's "past anxiety symptoms" 
of combat stress are contributory to his currently diagnosed 
acquired psychiatric disorder.  See generally Hernandez-
Toyens v. West, 11 Vet. App. 379, 381-82 (1998) (an Axis IV 
assessment represents a 'etiologically significant 
psychosocial stressor' which may provide some evidence of 
causal connection). It also does not appear that this 
examiner had benefit of review of the claims folder.  
Therefore, the Board is of the opinion that the veteran 
should be afforded VA examination, with benefit of review of 
the claims folder, which specifically addresses whether the 
veteran's combat experience is etiologically related to his 
currently diagnosed acquired psychiatric disorder.

Further review of the record reveals the veteran's complaints 
of chronic low back pain which is exacerbated with prolonged 
use.  His June 2000 VA spine examination does not address the 
extent, if any, of his functional loss of use of the lumbar 
spine due to pain, incoordination, weakness, and fatigability 
with use.  See 38 C.F.R. §§ 4.40 and 4.45 (2000); DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  This examination report, 
therefore, is inadequate for rating purposes.  38 C.F.R. § 
4.2 (2000).  See Abernathy v. Principi, 3 Vet. App. 461 
(1992).  

On remand, the RO should also consider whether any additional 
development is warranted under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Finally, during his hearing and on the dermatology 
examination, the veteran made reference to the presence of 
sebaceous cysts; however, it does not appear that the RO has 
made any determination at whether the sebaceous cyst 
residuals are part and parcel of the service connected skin 
condition.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain the name(s), 
location(s) and approximate date(s) of treatment 
of all private medical care providers who have 
treated the veteran for his claimed conditions 
since his discharge from service, to include his 
orthopedic doctor, his worksite nurse and his 
eye physician.  After securing the necessary 
release(s), the RO should obtain these records.

2.  The RO should contact the veteran to clarify 
the location(s) and approximate dates of VA 
treatment since his discharge from service.  The 
RO should then take the steps to obtain these 
records and associate them with the claims 
folder.

3.  The RO should contact the veteran and ask 
him to submit a direct opinion from his private 
orthopedic doctor regarding the etiology of his 
left knee disability.  That opinion, if 
provided, should be included in the claims file.

4.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act (codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied with 
and satisfied.

5.  The veteran should then be afforded a VA 
psychiatric examination to determine the nature 
and etiology of any acquired psychiatric 
disability present together with the proper 
diagnosis thereof to specifically include 
consideration of PTSD.  The claims folder, 
including any additional treatment records 
associated with the file, must be available for 
review by the examiner.  Following examination, 
the examiner should express an opinion as to 
whether it is least as likely as not that the 
veteran manifests an acquired psychiatric 
disorder as a result of combat stressors and/or 
event(s) during active service.  The examiner 
should explain the rationale for any opinion 
expressed.

6.  The veteran should also be afforded a VA 
orthopedic examination, with benefit of review 
of the claims folder, in order to determine the 
current nature and severity of his lumbar spine 
disability.  In addition to addressing the range 
of motion of the lumbar spine, the examiner is 
requested to specifically address the extent, if 
any, of functional loss of use of the lumbar 
spine due to pain, incoordination, weakness, 
pain on flare-ups and fatigability with use.  If 
feasible such findings should be portrayed in 
terms of degrees of additional loss of motion.  
The claims folder and a copy of this remand must 
be made available to the examiner prior to the 
examination for review. 

7.  Thereafter, the RO should readjudicate the 
claims on appeal, to specifically include a 
clarification as to whether the sebaceous cyst 
residuals are part of the service connected skin 
condition.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided an SSOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




